By the Court.
The only question necessary to be decided in this case is, whether the probate of the will of Mrs. Lake is not conclusive regarding the validity of the will, until it is reversed on appeal to the superior court ? And we are of opinion, that the law is so, that the will must stand until such reversal takes place. The statute of this state gives to the courts of probate cogni-sance of the probate of wills, and allows to all parties aggrieved an appeal to the superior court. Every matter of law and fact regarding the validity of wills, both as they respect real and personal estate, is confided to the coui’ts of probate; and the decisions of those courts, while they stand unreversed, are as conclusive as the decisions of any other courts of record on matters within their jurisdiction.
New trial not to be granted.